Citation Nr: 0610756	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  01-09 736A	)	DATE
	)
	)


THE ISSUE

Whether an October 2, 2001, decision of the Board of 
Veterans' Appeals (Board) denying an effective date earlier 
than November 29, 1996, for service connection for a 
psychotic disorder should be revised or reversed on the basis 
of clear and unmistakable error (CUE)


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from March 1958 to December 
1959.

This matter comes before the Board from a motion from the 
veteran for revision or reversal based on CUE of an October 
2, 2001, decision of the Board denying an effective date 
earlier than November 29, 1996, for service connection for a 
psychotic disorder.  The motion was received by the Board in 
December 2001.

The Board issued a decision in October 2002 that found CUE in 
the October 2, 2001 Board decision.  The Board determined 
that the veteran was entitled to an earlier effective date 
for service connection of a psychotic disorder of August 12, 
1996.  The veteran appealed the decision to the United States 
Court of Appeals for Veterans Claims (Court).  The Court 
issued an order that affirmed the effective date of August 
12, 1996, but vacated and remanded the remainder of the 
Board's decision in December 2004.

The Board wrote to the veteran in June 2005 and advised him 
that he had 90-days to submit additional argument in support 
of his case.  The letter was resent to the veteran at a 
different address in June 2005.  The veteran did not respond 
to the letter.


FINDINGS OF FACT

1.  The veteran was discharged from service in December 1959 
based on a diagnosis of a paranoid personality disorder,.

2.  The veteran submitted a claim for service connection for 
a psychiatric disorder in April 1968.  

3.  The RO denied service connection for a psychiatric 
disorder in a May 1968 rating decision.  The veteran failed 
to appeal the decision and it became final.  

4.  The veteran submitted a statement to reopen his claim for 
service connection in November 1970.

5.  The RO denied the veteran's claim in a rating decision 
dated March 30, 1971.  The RO did not provide the veteran 
with notice of the rating decision.

6.  The veteran submitted a request to reopen his claim for 
service connection in November 1995.

7.  In May 1996, the RO noted that the veteran had not been 
provided with notice of the March 30, 1971, rating decision.  
The RO notified him of the March 30, 1971, rating decision on 
May 20, 1996, and informed him of his right to appeal.

8.  The RO also denied the veteran's November 1995 claim on 
the basis of no new and material evidence by way of a rating 
decision dated May 2, 1996.  Notice of the rating action was 
also provided on May 20, 1996.

9.  The veteran appealed the March 30, 1971, and May 2, 1996, 
rating decisions to the Board.

10.  On August 12, 1996, an application to reopen a claim for 
service connection for a psychiatric disorder was received by 
the RO and in October 1996 the veteran withdrew his appeal of 
the March 1971 and May 1996 rating decisions.

11.  The veteran did not submit a new notice of disagreement 
with the March 30, 1971, or May 2, 1996, rating decisions 
after he withdrew his appeal in October 1996 and before May 
19, 1997, nor was any new and material evidence received 
during the period from May 20, 1996, to May 19, 1997.

12.  In September 1997, within the one-year appeal period 
following notification of a decision to deny the August 1996 
claim, the RO received medical evidence from a private 
psychologist who rendered the opinion, based on his review of 
a service medical record dated in 1959, that the veteran had 
schizophrenia in service.

13.  In a May 1998 rating decision, a VA hearing officer 
reopened the claim, based on the September 1997 
psychologist's report, and granted the claim for service 
connection for a psychiatric disorder.

14.  In the May 1998 decision, the hearing officer assigned 
an effective date of November 29, 1996, for the award of 
service connection, and the veteran appealed the effective 
date to the Board.

15.  In an October 2, 2001, decision, the Board denied the 
appeal for an effective date earlier than November 29, 1996, 
for the award of service connection for a psychiatric 
disorder.

16.  In an October 31, 2002, decision, the Board found CUE in 
the October 2, 2001, decision to the extent that an earlier 
effective date of August 12, 1996, was in order for the grant 
of service connection for a psychiatric disorder.

17.  In an order, dated in December 2004, the Court vacated 
that portion of the October 31, 2002, Board decision that 
denied an effective date earlier than August 12, 1996.


CONCLUSION OF LAW

The October 2, 2001, Board decision assigning a November 29, 
1996, effective date for the award of service connection for 
a psychiatric disorder was CUE; the effective date for the 
award of service connection should have been August 12, 1996, 
rather than November 29, 1996.  38 U.S.C.A. § 7111 (West 
2002); 38 C.F.R. § 1403 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.

The veteran served on active duty from March 1958 to December 
1959.  The veteran's service medical records (SMRs) reflect 
that he was evaluated on November 16, 1959, by a medical 
officer on his ship.  The veteran was given a diagnosis of 
schizophrenia and transferred to the Chelsea, Massachusetts, 
Naval Hospital for further evaluation.  A Report of Board of 
Medical Survey, relying on an evaluation of the veteran 
conducted during his hospitalization, determined that the 
veteran had a paranoid personality disorder and recommended 
that he be discharged from service.  The veteran was 
discharged, based on this recommendation and diagnosis, in 
December 1959.

The veteran filed a claim for service connection for a mental 
disorder in April 1968.  He included a Summary of 
Hospitalization (summary) from Ypsilanti State Hospital, 
dated in May 1968.  The summary reported that the veteran was 
treated from March to April 1968.  His diagnoses were 
personality trait disturbance, passive-aggressive 
personality, passive-aggressive type.  

The RO denied that claim in a May 1968 rating decision.  The 
basis for denial was that the diagnosis rendered in service 
was a personality disorder rather than an acquired 
psychiatric condition.  The RO included the diagnoses from 
the Ypsilanti summary as the condition denied, citing to the 
former diagnosis of paranoid personality.  (Service 
connection may not be granted for congenital or developmental 
defects such as a personality disorder as a matter or law.  
38 C.F.R. § 3.303(c)).

The veteran was provided notice of the rating action in June 
1968.  He did not perfect an appeal and the decision became 
final.  

The veteran submitted a VA 21-526, Veteran's Application for 
Compensation or Pension, in February 1970.  He again sought 
service connection for a psychiatric disorder.  The RO wrote 
to the veteran in April 1970.  The veteran was informed that 
it was determined that his disabilities were not service 
connected and his claim was denied.

The veteran submitted a statement in response in November 
1970.  He styled it as a notice of disagreement (NOD).  He 
noted that he was currently a patient at the VA hospital in 
Miami, Florida.

The RO wrote to the veteran in December 1970.  The letter 
explained that the veteran was previously denied service 
connection in May 1968 with notice provided in June 1968.  He 
did not appeal.  The veteran was informed that, if he wanted 
to reopen his claim, he had to submit new and material 
evidence that a psychiatric condition was incurred during his 
period of service and that such a disability had continued 
from that time to the present.  He also was informed that no 
further action would be taken on his NOD until further 
evidence was received.

The veteran sought to reopen his claim for service connection 
for a psychiatric disorder in December 1970.  He noted that 
he was a patient at the VA hospital in Bay Pines, Florida.  
He asked that his hospital summary be obtained.

The veteran submitted an additional statement in January 
1971.  He advised that he was an inpatient at the VA hospital 
in Tuskegee, Alabama.  He asked that the hospital summary be 
obtained as new evidence in his claim.

The RO wrote to the veteran in January 1971.  The RO informed 
the veteran, inter alia, that he still needed to submit new 
and material evidence for his claim.  

Hospital summaries from VA hospitals in Miami, Bay Pines, and 
Tuskegee were associated with the claims file.  The summaries 
from Bay Pines and Miami were dated in December 1970.  The 
Bay Pines summary had a diagnosis of schizophrenic reaction, 
chronic, undifferentiated type.  The Miami summary had a 
diagnosis of schizophrenia, paranoid type.  The Tuskegee 
summary, dated in January 1971, had a pertinent diagnosis of 
paranoid personality.  Neither the Bay Pines or Miami 
summaries related the veteran's diagnoses to his military 
service.

The RO again denied the veteran's claim in a decision dated 
March 30, 1971.  The RO noted the conditions denied as 
paranoid personality, also referred to as schizophrenic 
reaction.  On VA Form 21-523, Disallowance/Disability or 
Death Claim, it was noted in April 1971 that no notification 
letter was sent to the veteran concerning the denial of his 
claim because no address for the veteran was known at the 
time.  It was also noted that the veteran had been in and out 
of VA hospitals in various locations.

Between October 1995 and January 1996, the RO received 
several statements from the veteran requesting that his claim 
for service connection for a mental disorder be reopened.  
The RO accepted a statement, dated in November 1995, as a 
request to reconsider the veteran's claim.  The veteran was 
given a copy of his claims file in January 1996.

In January 1996, the RO received a statement from the 
veteran.  He stated that he wanted to appeal the March 1971 
rating decision.  He further stated that, since he had never 
received notification of the March 1971 rating decision, he 
considered the claim still open.  He submitted a copy of the 
rating decision with his statement.

In a May 1996 rating decision, the RO determined that the May 
1968 rating decision was final and concluded that no new and 
material evidence had been submitted to reopen the claim.  
However, the RO acknowledged that the veteran had not been 
notified of the March 1971 rating decision and that notice of 
that decision would be sent now and, if the veteran wished to 
appeal it, he would have the opportunity to do so.  On May 
20, 1996, the RO sent the veteran a copy of its May 2, 1996, 
rating decision and a cover letter which informed him of the 
denial of the claim to reopen the May 1968 rating decision 
and notified him that he had one year from the May 1996 
notification letter to appeal the March 1971 rating decision.

By the May 1996 rating decision, the RO further determined 
that new and material evidence had not been submitted to 
reopen the previously denied claim for service connection for 
a psychiatric disorder.  It was indicated that the rating 
action dated in May 1968 was the last final decision 
regarding the claim for service connection for a psychiatric 
disorder.

The veteran submitted notices of disagreement with both the 
March 1971 and May 1996 rating actions in June 1996.  
Separate statements of the case pertaining to the March 1971 
rating action and the May 1996 rating action were issued in 
June 1996.  A substantive appeal was received in July 1996.

From July to October 1996, the RO received many statements 
from the veteran with copies of documents already of record.  
In statements from the veteran received by the RO in October 
1996, the latest dated October 7, 1996, he requested that his 
VA Form 9 substantive appeal be withdrawn and that "all 
substantive appeals submitted in 1996" be withdrawn.  He 
noted that he was entitled to withdraw his substantive appeal 
at any time before a decision was promulgated by the Board.  
He indicated that he wished to pursue a claim of CUE in the 
March 1971 rating decision.  

The veteran submitted a bound "brief" to argue that there 
was CUE in the prior denial of his claim for service 
connection.  The submission was received on October 7, 1996.

Since the appeal of the issue of service connection for a 
psychiatric disorder was now withdrawn, the RO construed 
statements submitted by the veteran as new "claims" rather 
than as contentions or arguments in support of an appeal.  In 
a November 6, 1996, rating decision, the RO construed a 
statement from the veteran on VA Form 21-4138 received on 
August 12, 1996, and subsequent statements, as an application 
to reopen a claim for service connection for a psychiatric 
disorder, and denied the claim on the basis that no new and 
material evidence had been submitted to reopen it.  

The RO provided notice to the veteran of the rating action in 
November 1996.  The letter also acknowledged the veteran's 
withdrawal of his substantive appeal.  The veteran was 
further informed that the RO had canceled his appeals on all 
issues.

The veteran submitted a NOD with the denial of CUE in the 
November 1996 rating decision.  The NOD was received on 
November 22, 1996.  The veteran submitted a copy of his 
October 7, 1996, CUE "brief."

The RO received a letter from the office of Representative 
Collins in October 1996.  The letter inquired into the status 
of the veteran's October 1996 claim.  The RO responded in 
November 1996.  First, the RO advised that they had acted on 
the veteran's request to withdraw the appeals he had begun.  
Second, the veteran's CUE claim was denied and that he had 
submitted a NOD.  Third, a statement of the case would be 
provided to him in regard to the CUE claim.   

The veteran submitted a statement, which he indicated was 
either a motion to vacate or reconsider the November 1996 
rating action that was received on November 29, 1996.  This 
statement was construed by the RO as a claim to reopen the 
previously denied claim for service connection for a 
psychiatric disorder.  As part of that statement, the veteran 
acknowledged the withdrawal of all substantive appeals in 
October 1996 and indicated that he was seeking to appeal the 
November 1996 rating action on the basis of CUE.

The veteran made lengthy arguments regarding the legal status 
of his CUE claim.  He noted that such a claim was available 
only as to unappealed regional office decisions.  The veteran 
further stated that he had the right to appeal a decision 
within one year on "unlimited grounds."  He had elected to 
appeal on the grounds of CUE rather than appeal to the Board 
because the Board did not handle appeals based on CUE.  He 
further noted that he had withdrawn his previous appeal to 
prevent the RO's decision from being subsumed by a Board 
decision.  

The RO issued a statement of the case in regard to the 
veteran's disagreement with the November 9, 1996, rating 
decision determination of no CUE on December 3, 1996.  

The veteran submitted a multi-page statement that was 
received on December 6, 1996.  He first stated that he had 
filed a timely appeal of the rating decision dated November 
6, 1996.  He then said that he was withdrawing his NOD in 
regard to that rating decision.  He also said that he 
withdrew the "application for benefits with respect to one 
claim only which challenges the 11-6-96 R.O. final and 
binding decision on the grounds of clear and unmistakable 
error submitted 12-2-96."  The veteran clearly stated that 
he wanted to challenge the rating decision of March 30, 1971, 
at the RO level, on the basis of CUE.

The veteran submitted another statement that was received on 
December 11, 1996.  He said this was a "re-request" to 
withdraw his NOD with the November 6, 1996, decision.  He 
also wanted a personal interview with the director of the RO 
to verify that his appeal to Washington was withdrawn.

However, the veteran submitted another statement that was 
received on December 12, 1996.  He said that he was 
requesting revision of the November 6, 1996, decision on the 
basis of CUE.  He again referenced the March 1971 rating 
decision as being "unappealed and unsubsumed" by a Board 
decision.

The veteran was afforded notice of a hearing scheduled for 
January 1997.  He submitted a statement, received on December 
18, 1996, wherein he said that he had withdrawn all notices 
of disagreement that would have allowed for him to have a 
Board hearing.  He also said that he had withdrawn all 
substantive appeals he had filed.  He said that his only 
right to a hearing existed at the RO level.  He added that he 
"re-withdrew" his NOD with his current claim that he said 
was filed in September 1996 and briefed on October 7, 1996.  
He also said that he was faxing a VA Form 21-4138 that would 
withdraw "for the third time" his NOD.  His VA 21-4138 
asked that the RO vacate or reconsider the decision of 
November 6, 1996.

In February 1997, the RO requested a medical opinion from the 
Chief, Medical Administrative Services, at a VA medical 
center (VAMC) regarding whether, based on a review of the 
medical evidence in the claims file, schizophrenia had had 
its onset or was displayed during active military service.

Also in February 1997, the RO informed the veteran that it 
was still possible for him to reinstate the appeals he had 
withdrawn because a year had not yet elapsed since he had 
been notified of the decisions he had appealed.  The RO told 
him that, after expiration of the one-year period, each of 
the decisions would become final.

The RO also responded to an inquiry from Senator Levin in 
February 1997.  The RO advised that the veteran had withdrawn 
his notices of disagreement with decision of May 2, 1996, and 
November 6, 1996.  The RO further advised that the veteran 
could reinstate his notices of disagreement for up to one 
year from the date of the original notification.  After that 
time, each decision would become final.  

Associated with the claims file is a Report of Contact with 
an individual from Senator Levin's office and the veteran 
that is dated February 10, 1997.  The veteran was encouraged 
to reinstate his notices of disagreement.  He reportedly did 
not want to do so.  He wanted the RO to address his 
allegations of CUE.  He said that the Board would only remand 
his case because it had not been done correctly.  The 
veteran's ultimate objective was to revise the March 30, 
1971, rating decision.

The RO wrote to the veteran on February 10, 1997.  The letter 
advised that a medical opinion had been requested in the 
veteran's case.  The letter noted that the veteran had 
withdrawn his notices of disagreement with the May 2, 1996, 
and November 6, 1996, rating decisions.  He was advised that 
he could reinstate his notices of disagreement with each 
rating decision within the one year period from the date of 
notification.  After that time the decisions would become 
final.  

The RO again wrote to the veteran on February 20, 1997.  He 
was informed that the medical opinion was necessary in the 
development of his case.  The veteran was further informed 
that he would be advised in regard to his NOD with the 1971 
rating decision which was not promulgated until May 20, 1996.

The veteran responded to the February 20, 1997, letter by 
means of a submission that was received on February 26, 1997.  
The veteran stated that the March 30, 1971, decision was 
final.  He cited to 38 C.F.R. § 20.1103 (A determination on a 
claim of which the claimant is properly notified by the 
agency of original jurisdiction is final if an appeal is not 
perfected as prescribed in Rule 302 (38 C.F.R. § 20.302)).  
He said that the substantive appeal had been withdrawn and 
that the NOD could not be reactivated by VA as a withdrawn 
substantive appeal canceled VA's ability to process his 
claim.  The veteran made similar statements in his submission 
that he had withdrawn his appeal and that only he could 
reactivate any NOD.  He added that the only claim he was 
making that had not been withdrawn was that there was CUE in 
the March 1971 and November 1996 rating decisions.  He argued 
that, because he was claiming CUE, no medical opinion could 
be sought as the case had to be decided based on the evidence 
of record.

A Report of Contact, dated in March 1997, noted that the 
veteran was informed that he had no notices of disagreement 
pending on the May 2, 1996, and November 6, 1996, rating 
decisions.

The veteran submitted a statement styled as "Privacy Act 
Request request to amend 11-6-96 decision" that was received 
on March 21, 1997.  The veteran wanted the rating decision 
amended under the Privacy Act.  He alleged that the March 30, 
1971, rating decision never denied him service connection for 
a psychiatric disorder, rather the decision denied 
entitlement to hospital and domiciliary care and service 
connection for a personality disorder.

Associated with the claims file is a second request for a 
medical opinion, dated April 7, 1997.  The RO noted that the 
veteran had reopened his claim for service connection for a 
psychiatric disorder.

The RO wrote to the veteran on April 7, 1997.  The RO noted 
that a prior letter of February 20, 1997, had advised the 
veteran that his statement of July 25, 1996, would be 
accepted as a NOD with the "1971" rating decision denying 
service connection.  The letter further noted that the notice 
of the decision had not been promulgated until May 20, 1996.  
The RO said that additional correspondence from the veteran 
now showed that he requested that his statement of July 25, 
1996, not be accepted as a NOD.  The RO then set forth two 
separate lines with a space provided for the veteran to 
initial whether he wanted his statement of July 25, 1996, to 
be a NOD or not.  The veteran was advised that no further 
action would be taken on the issue until he responded.

The Board notes that the veteran submitted a statement on 
July 25, 1996, that he said was a NOD with the rating 
decision of February 26, 1971.  There is no rating decision 
of record from that date.  There is a deferred rating 
decision, that the veteran later rightly identified as such, 
dated February 26, 1971.  The deferred rating decision 
represented no adjudicative action in the veteran's case.

The veteran submitted a VA Form 21-526 that was received on 
April 10, 1997.  He indicated that he was claiming 
entitlement to service connection for schizophrenia.  He 
included a copy of a VA Form 10-10, Application for Medical 
Benefits that was dated December 16, 1971.  He also included 
a VA Form 21-4138 wherein he said that he was requesting 
retroactive compensation as of one year prior to the date 
(December 16, 1971) of the VA Form 10-10.

The veteran made a 33 page request to amend his record under 
the Privacy Act that was received on April 14, 1997.  The 
veteran asked that the November 6, 1996, rating decision be 
changed to show that schizophrenia was diagnosed in service 
and the reference to a personality disorder be expunged.  The 
veteran submitted duplicates of many documents already of 
record, to include a copy of a "NOD" that he submitted in 
February 1996.  He did not say that the document represented 
his intent to reactivate any NOD that was previously 
withdrawn.

The second to last page of the veteran's submission was a VA 
Form 21-4138.  The veteran said that attached was the only 
valid NOD with the March 30, 1971, rating decision.  He added 
"[t]he NOD has been withdrawn."

The veteran submitted another statement that was received on 
April 17, 1997.  The veteran included a copy of a letter from 
the VA medical center in Detroit, Michigan, that informed the 
veteran that his VA Form 10-10, of December 16, 1971, had 
been amended to reflect the diagnosis of schizophrenia in 
blocks #24, and # 26.  He included another copy of the 
February 1996 NOD without making any comment as to its 
application to his submission.

The veteran submitted an additional statement, received on 
May 6, 1997, wherein he asked that attached duplicate 
evidence of his SMRs be considered as evidence of his 
disability in service.  

In June 1997, the RO received the medical opinion from the 
VAMC doctor who concluded that the currently diagnosed 
schizophrenia was not first manifested during service.  In 
September 1997, the RO received a medical opinion from a 
private psychologist who reviewed two pages of the service 
medical records and stated that it was clear that the doctor 
who wrote the report had diagnosed schizophrenia.  The 
psychologist explained that, although a personality disorder 
may coexist with schizophrenia, schizophrenia is always a 
separate diagnostic entity and that a diagnosis of 
schizophrenia is not a personality disorder diagnosis.

In a February 1998 rating decision, the RO denied the claim 
for service connection for a psychiatric disorder on the 
basis that no new and material evidence had been submitted to 
reopen that claim.  In March 1998, the veteran filed a NOD 
and a statement of the case was issued.  Also in March 1998, 
the veteran attended a hearing before a VA hearing officer 
and submitted a VA Form 9 substantive appeal.  The veteran 
underwent a VA examination in May 1998 and an Independent 
Psychological Examination was also conducted in May 1998.

In a May 1998 decision, the VA hearing officer reopened the 
claim based on the September 1997 private psychologist's 
report, which he found to be new and material evidence, and 
he granted the claim for service connection for a psychiatric 
disorder.  The May 1998 hearing officer assigned an effective 
date of November 29, 1996, for the award of service 
connection.  The hearing officer reviewed the claims file and 
determined that the veteran advised that he had withdrawn his 
NOD with the March 30, 1971, and May 2, 1996, rating 
decisions.  They were now final.  The hearing officer 
determined that the veteran had submitted a new claim for 
service connection on November 29, 1996.

The veteran perfected an appeal of the effective date to the 
Board.

In an October 2, 2001, decision, the Board denied the appeal 
for an effective date earlier than November 29, 1996, for the 
award of service connection for a psychiatric disorder.  The 
veteran filed a motion for CUE in the Board's decision to 
deny an earlier effective date.

In rendering its October 2001 decision, the Board noted that, 
in October 1996, the veteran withdrew his appeal of both the 
March 1971 rating decision and the May 1996 rating decision.  
Thus, the Board concluded that the March 1971 and the May 
1996 rating decisions became final and binding following the 
veteran's withdrawal of the claims in October 1996.  
Similarly, the Board noted with regard to the November 6, 
1996, rating action that the NOD as to that decision had been 
withdrawn by the veteran in December 1996.  Therefore, the 
Board concluded that that decision also became final.

The Board noted that, subsequent to the November 6, 1996, 
rating decision, the veteran submitted a statement, received 
by VA on November 29, 1996, which the RO construed as a 
request that his claim for service connection for a 
psychiatric disorder be reopened.  The effective date for the 
award of service connection for a psychiatric disorder that 
was assigned by the hearing officer, i.e., November 29, 1996, 
was the date on which a claim was first received following 
the final rating decisions.  The Board found that the March 
1971 rating decision as well as both the May 1996 and 
November 1996 rating decisions had all become final prior to 
the receipt of the veteran's claim to reopen a previously 
finally denied claim on November 29, 1996.  Therefore, the 
Board concluded that the proper effective date was the date 
of the receipt of the claim to reopen the previously finally 
denied claim.  

In his motion for CUE in the October 2, 2001, Board decision, 
the veteran contended that the Board's conclusion that the 
November 6, 1996, rating decision became final prior to the 
November 29, 1996, effective date was error because the 
veteran did not withdraw his NOD with that decision until 
December 1996.  He further contended that, if the November 6, 
1996, rating decision was not final until December 1996, then 
it was not possible to reopen the claim on November 29, 1996, 
prior to the finality of the decision.  He argued that the 
November 6, 1996, rating decision could not possibly be a 
final disallowance until one year had passed.  He stated that 
in his case, new and material evidence, namely the report of 
Dr. Miller, had been received in September 1997, during the 
appeal period following the November 6, 1996, rating 
decision, and that therefore 38 C.F.R. § 3.156(b) should have 
applied in assigning an effective date for service 
connection, not 38 C.F.R. § 3.400(r).  He also cited 38 
C.F.R. § 3.160 in support of his argument that "A reopening 
can only be made after the prior decision has become a final 
decision which can not possibly occur until one year has 
passed (expiration of the appeal period)."  He also stated 
that the March 1971 rating decision "was tolled by the RO, 
first noticed in May of 1996 and could not possibly be a 
final disallowance of the claim until May 1997."

In the October 2002 decision the Board found that there was 
error in the October 2001 decision when it was determined 
that the November 6, 1996, decision became final when the 
veteran withdrew his appeal.  The Board noted that the rating 
decision was based on an August 12, 1996, submission from the 
veteran.  This was found to be the date of receipt of a new 
claim, although it was denied on November 6, 1996.  The Board 
further found that the claim was reopened in May 1998 based 
on new and material evidence submitted in September 1997, 
which was within the appeal period of the November 6, 1996, 
rating decision.  The October 2002 Board decision ultimately 
found that the October 2001 decision contained CUE in not 
assigning an effective date of August 12, 1996, rather than 
November 29, 1996. 

The RO issued a rating decision that effected the Board's 
October 2002 decision in November 2002.

The veteran filed a motion for reconsideration of the October 
2002 Board decision.  He also filed an appeal with the Court.  

In argument submitted in support of his motion for 
reconsideration, the veteran argued that there was no 
underlying claim dated August 12, 1996.  He further argued 
that the November 1996 rating decision extended the appeal 
period for the March 1971 decision, with notice provided in 
May 1996, to November 1997.  Therefore, since new and 
material evidence was received within the appeal period, his 
effective date should be as of November 1970.  Finally, the 
veteran contended that the award must be based on a claim 
reopened after final disallowance.  He said that the only 
claim that met that requirement was his 1970 claim.

The Board denied the veteran's request for reconsideration in 
February 2003.

In his appellant brief to the Court, the veteran asserted 
that the August 12, 1996, "application" did not exist in 
the record.  He said that the October 2002 Board decision 
reopened the claim on August 12, 1996, and cut short the one 
year appeal period for the 1971 rating decision.  The veteran 
contended that the March 1971 rating decision was still on 
appeal in August 1996 and that the claim could not be 
reopened at that time.  

The veteran did acknowledge that he withdrew his appeal of 
the March 1971 rating decision in October 1996.  The veteran 
said that the Board failed to apply 38 C.F.R. § 3.160(e) and 
incorrectly applied 38 C.F.R. § 3.400(r).  He argued that the 
November 6, 1996, rating action extended the appeal period 
for the March 1971 rating decision.  He said that evidence 
received within the appeal period should then provide him an 
earlier effective date.  He cited to Muehl v. West, 13 Vet. 
App. 159 (1999), in support of his claim.  

The veteran further argued that the September 1997 
psychologist's report established CUE in the March 30, 1971, 
decision and further supported his claim for an earlier 
effective date.  The veteran also said that the September 
1997 report amounted to a correction of his military records 
and that service connection was made on a direct basis.  

The Court entered an order in this case in December 2004.  
The Court reviewed the procedural history of the case, to 
include that notice of the March 30, 1971, rating decision 
was provided to the veteran in May 1996.  The Court noted 
that the veteran had submitted a NOD in June 1996 but later 
withdrew his appeal in October 1996.  The veteran was said to 
have submitted a claim for CUE in the March 1971 decision.  
The Court also noted that the veteran submitted another claim 
for service connection for schizophrenia, and a request for 
retroactive benefits, in April 1997.  The Court found that 
the Board erred in the October 2002 decision by not providing 
an adequate statement of reasons or bases for its finding 
that the veteran was not entitled an effective date earlier 
than August 12, 1996.  The order stated that the veteran had 
submitted several documents, between December 1996 and May 
1997, and that the Board failed to address adequately whether 
any of the documents should have been considered as a NOD 
with the March 1971 rating decision.  The Court specifically 
noted the April 1997 submission from the veteran where he 
said he was seeking retroactive benefits.

The Court ordered that the portion of the October 31, 2002, 
Board decision that denied an effective date earlier than 
August 12, 1996, be vacated.  

II.  Analysis.

Notice of Disagreement

In its December 2004 order, the Court stated that the prior 
Board decision of October 2002 contained an inadequate 
reasons and bases in its analysis of whether the veteran may 
have submitted a new notice of disagreement between December 
1996 and May 1997.  In addressing this issue, as well as the 
overall earlier effective date issue, the Board will apply 
the statutes and regulations in effect at the time of the 
October 2001 decision.

The Board notes that appellate review will be initiated by a 
notice of disagreement and completed by a substantive appeal.  
See 38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 20.200 
(2001).  In addition, a notice of disagreement shall be filed 
within one year from the date of the mailing of notice of the 
result of initial review or determination.  See 38 U.S.C.A. § 
7105(b)(1); 38 C.F.R. § 20.302(a) (2001).  Such notice must 
be in writing and be filed with the activity which entered 
the determination, usually referred to as the agency of 
original jurisdiction (AOJ).  See 38 C.F.R. § 7105(b)(1); 38 
C.F.R. §§ 20.201, 20.300 (2001).  A notice of disagreement 
postmarked before the expiration of the one-year period will 
be accepted as timely filed.  38 U.S.C.A. § 7105(b)(1); 38 
C.F.R. § 20.305 (2001).  Further, the notice of disagreement 
may be filed by the claimant, the claimant's legal guardian, 
or such accredited representative, attorney, or authorized 
agent as may be selected by the claimant or legal guardian.  
38 U.S.C.A. § 7105(b)(2); 38 C.F.R. § 20.301 (2001).

A notice of disagreement initiates an appeal to the Board and 
stops a claim from being final.  See Hamilton v. Brown, 4 
Vet. App. 528, 537 (1993), aff'd 39 F.3d 1574 (Fed. Cir. 
1994).  The Board further notes that a valid notice of 
disagreement must contain "terms that can be reasonably 
construed as disagreement with that determination and a 
desire for appellate review."  38 C.F.R. § 20.201 (emphasis 
added).  In Gallegos v. Principi, 283 F.3d 1309, 1314 (Fed. 
Cir. 2002), the United States Court of Appeals for the 
Federal Circuit noted the following:  "This requirement 
serves administrative efficiency by distinguishing a request 
for Board review from other routine communications in the 
wake of a VA decision.  Assuming the veteran desires 
appellate review, meeting the requirement of § 20.201 is not 
an onerous task."

Regulations provide for an extension of time to submit a 
timely substantive appeal.  38 C.F.R. §§ 3.109, 20.303 
(2001).  However, there is no provision for extending the 
time to submit a timely notice of disagreement.  

In addition, a notice of disagreement may be withdrawn in 
writing at any time before a substantive appeal is filed.  38 
C.F.R. § 20.204(a) (2001).  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.204(b) (2001).  Withdrawal may be 
made by the veteran or his representative.  38 C.F.R. 
§ 20.204(c) (2001).

Further, applicable provisions of the Veterans Benefits 
Administration (VBA) Adjudication Procedure Manual, M21-1, 
Part IV, Chapter 8, sections 8.34, 8.35, allowed for the 
withdrawal of a NOD or appeal and reactivation of a NOD or a 
substantive appeal after they had been withdrawn.  The 
request for reactivation had to be received within the 
remaining appeal period.  If the appeal was not reactivated, 
the decision became final.  

There are no regulations that directly address reactivation 
of an appeal.  However, 38 C.F.R. § 19.32 (2001) allowed for 
an AOJ to close an appeal without notice to the veteran for 
failure to respond to a statement of the case.  An appeal 
would be considered to be reactivated if an appeal was 
received within the one year appeal period.

In this case, the veteran was not provided timely notice of 
the March 30, 1971, rating decision.  Accordingly, the one 
year period to file a NOD was tolled.  See Tablazon v. Brown, 
8 Vet. App. 359, 361 (1995).  The veteran was provided notice 
of the rating decision on May 20, 1996, and informed he had 
one year to submit his notice of disagreement.

The veteran clearly submitted a NOD with the March 1971 and 
May 1996 rating decisions in June 1996.  He was issued a 
statement of the case in regard to each rating decision that 
same month.  He perfected his appeal in July 1996.  He later 
withdrew his appeal in October 1996.  The issue is whether 
any subsequent submission, between an October 7, 1996, 
statement and May 19, 1997, served to reactivate his 
NOD/appeal.  

The Board has reviewed the veteran's multiple submissions for 
the period in question in detail.  The veteran clearly 
expressed his intention that his appeal was withdrawn and 
that he did not want the Board to have jurisdiction over his 
claim.  The veteran submitted numerous statements indicating 
his desire to have a final unappealed decision, especially in 
regard to the March 1971 rating decision.  The veteran wanted 
a final, unappealed decision, so that he could challenge the 
March 1971 rating decision, at the RO level, on the basis of 
CUE.

The RO repeatedly informed the veteran that his appeal of the 
March 1971 rating decision had been withdrawn and was no 
longer pending.  This came by way of responses to 
congressional inquiries, Reports of Contact with the veteran, 
as well as correspondence to the veteran.  The veteran did 
not dispute the notices.  

In an April 1997 submission, the veteran included a statement 
that the only valid NOD with the March 30, 1971, rating 
decision had been withdrawn.  He submitted nothing after that 
point that could be construed as an attempt to reactivate his 
appeal.  

The veteran was the first to note that he had not received 
notice of the March 1971 rating decision and that his claim 
was still pending.  He then made an election as to how he 
wanted to proceed with his claim.  Although he was 
unrepresented, despite numerous attempts made by the RO to 
encourage the veteran to appoint a representative, the 
veteran was counselled on a number of occasions as to his 
option to reactivate his appeal.  He chose not to do so.

The Board is mindful of the veteran's status during the 
pendency of his claim at the time in question, to include his 
mental health.  However, the veteran made numerous 
submissions wherein he cited to applicable statutes and 
regulations and made appropriate arguments as to the 
application of those statutes and regulations.  He originally 
noted that he had not received notice of the March 1971 
rating decision and that it was not final in submissions made 
in early 1996.  It does appear that he misunderstood as to 
the exact time for when to challenge a rating decision on the 
basis of CUE, based on his attempts to challenge the March 
1971 decision on that basis prior to the expiration of the 
appeal period; however, he was well aware that the rating 
decision had to be final.  He knew that, to challenge an RO 
decision on the basis of CUE, it could not be appealed to the 
Board.  The veteran made his intentions known that he wanted 
a final, unappealed decision for the RO to act on.  

In light of the evidence of record, there is no basis to 
conclude that the veteran reactivated his appeal of the March 
30, 1971, or May 2, 1996, rating decisions after he withdrew 
his appeal in October 1996.

Earlier Effective Date

A decision issued by the Board is final.  38 U.S.C.A. §§ 
7103, 7104(a) (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 
(2005).  However, a final Board decision may be revised or 
reversed on the grounds of clear and unmistakable error.  
38 U.S.C.A. § 7111(a) (West 2002).

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a) (2005).  

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c).  Clear and 
unmistakable error does not include a change in medical 
diagnosis that "corrects" an earlier diagnosis considered 
in a Board decision, VA's failure to fulfill the duty to 
assist, or a disagreement as to how the facts were weighed or 
evaluated.  See 38 C.F.R. § 20.1403(d); see also Cook v. 
Principi, 318 F.3d 1334 (Fed. Cir. 2003).

Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  38 C.F.R. § 20.1403(b)(1).  For 
a Board decision issued on or after July 21, 1992, the record 
that existed when that decision was made includes relevant 
documents possessed by the Department of Veterans Affairs not 
later than 90 days before such record was transferred to the 
Board for review in reaching that decision, provided that the 
documents could reasonably be expected to be part of the 
record.  38 C.F.R. § 20.1403(b)(2).  

A motion for revision of a decision based on clear and 
unmistakable error must be in writing, and must be signed by 
the moving party or that party's representative.  The motion 
must include the name of the veteran, the name of the moving 
party if other than the veteran, the applicable VA file 
number, and the date of the Board decision to which the 
motion relates.  Motions that fail to comply with these 
requirements shall be dismissed without prejudice.  38 C.F.R. 
§ 20.1404(a).  See Disabled American Veterans v. Gober, 234 
F.3d 682 (Fed. Cir. 2000) (Federal Circuit upheld validity of 
Board CUE regulations with the exception of 38 C.F.R. 
§ 20.1404(b)).

In his motion, the veteran argues that the October 2001 Board 
misapplied sections 3.156(b) and 3.160 of the regulations.  
For the purpose of the analysis of his arguments below, the 
Board has considered the text of these regulations as they 
were written at the time of the Board's October 2001 decision 
because a CUE analysis requires that the Board examine the 
provision of law "extant at the time" of the decision in 
which CUE is alleged.  38 C.F.R. § 3.160, 3.156(b) (2001).  
The Board has also considered sections 3.400(q)(1)(i) and (r) 
as they were written at the time of the October 2001 Board 
decision.  38 C.F.R. § 3.400(q)(1)(i), (r) (2001).  
Concerning this, the Board notes in particular that, although 
subsection (a) of 3.156 was amended, effective August 29, 
2001, for claims filed on or after that date, no changes have 
been made in subsection (b) of 3.156, which is the subsection 
relevant to arguments advanced by the veteran in the current 
motion.  Moreover, no changes have been made in any of the 
other applicable sections relevant to the veteran's 
arguments.

The veteran contends, in essence, that the Board erred in 
October 2001 by deciding that, because the veteran withdrew 
his appeal of the November 6, 1996, rating decision, that 
that rating decision became final and that therefore the 
effective date for the subsequent award of service connection 
must necessarily be a date of a new claim received after that 
rating decision.  Instead, he argues that the withdrawal of 
his appeal of the November 6, 1996, rating decision should 
have had no effect on those VA regulations which provide that 
a rating decision does not become final until the one-year 
appeal period expires following notification of the decision.

He argues this because, if the November 6, 1996, rating 
decision was not viewed by the Board as final, the Board 
could have acknowledged that Dr. Miller's report, received by 
the RO in September 1997, was new and material evidence 
received within the appeal period of the November 6, 1996, 
rating decision, and then under section 3.156(b), he alleges 
that an effective earlier than November 29, 1996, could have 
been granted because that regulation requires that such 
evidence "be considered as having been filed with the claim 
which was pending at the beginning of the appeal period."  
38 C.F.R. § 3.156(b).  He attempts also in his motion to 
assert the same argument regarding the March 31, 1971, rating 
decision -- i.e., that his withdrawal of his appeal of that 
rating decision did not render it final -- but he asserts no 
argument regarding new and material evidence having been 
received within the appeal period of this decision which 
ended in May 1997, one year after the RO's May 1996 
notification letter was issued.  Instead he argues that the 
November 6, 1996, adjudication extended the appeal period for 
the March 30, 1971, rating decision.

In general, "the effective date of an award based on an 
original claim, a claim reopened after a final adjudication, 
or a claim for increase of compensation, dependency and 
indemnity compensation, or pension shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a) (West 1991).

The effective date for a reopened claim, after a final 
disallowance, shall be the date of receipt of the new claim 
or date entitlement arose, whichever is later.  38 C.F.R. §§  
3.400(q)(1)(ii), (r) (2001).  See Lapier v. Brown, 5 Vet. 
App. 215 (1993).  The phrase "application therefor" means 
the application which resulted in the award of disability 
compensation that is to be assigned the effective date under 
section 5110.  See Wright v. Gober, 10 Vet. App. 343, 346 
(1997).

The veteran was originally denied service connection for a 
psychiatric disorder in May 1968.  He failed to perfect an 
appeal of that decision and it became final.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103 (2001).  
As such, new and material evidence was required to reopen the 
claim.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(2001).

Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2001).  A 
claim, whether "formal" or "informal," must be "in writing" 
in order to be considered a "claim" or "application" for 
benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. 
Cir. 1999).  Any claim for VA benefits must be submitted in 
the form prescribed by the Secretary.  38 U.S.C.A. § 5101(a) 
(West 1991).  Section 5101(a) is a clause of general 
applicability and mandates that a claim must be filed in 
order for any type of benefit to accrue or be paid.  See 
Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  An 
informal claim is any communication indicating an intent to 
apply for one or more benefits, and must identify the benefit 
sought.  38 C.F.R. § 3.155(a) (2001).  Moreover, the United 
States Court of Appeals for Veterans Claims (Court), has 
explicitly stated that the "mere presence" of a diagnosis of 
a specific disorder in a VA medical report "does not 
establish an intent on the part of the veteran" to seek 
service connection for that disorder.  See Brannon v. West, 
12 Vet. App. 32, 35 (1998). 

At the time the veteran's claim was received in November 
1970, new and material evidence was required to reopen the 
claim.  The March 1971 rating decision found that new and 
material evidence had not been received.  The May 1996 rating 
decision also found that new and material evidence had not 
been received.

As noted in the discussion regarding the question of a 
reactivated NOD, both the March 1971 and May 1996 rating 
decisions became final when the veteran failed to reactivate 
his NOD/appeal by May 1997.  As such, the effective date for 
service connection can only be from the date of a claim 
subsequent to May 2, 1996.

In reviewing the veteran's claim it is important to address 
several regulations that address finality and/or receipt of 
evidence.  The Board notes that 38 C.F.R. § 3.104(a) (2001) 
provides,

A decision of a duly constituted rating 
agency or other agency of original 
jurisdiction shall be final and binding 
on all field offices of [VA] as to 
conclusions based on the evidence on file 
at the time VA issues written 
notification in accordance with 38 U.S.C. 
5104.  A final and binding agency 
decision shall not be subject to revision 
on the same factual basis except by duly 
constituted appellate authorities or 
except as provided in Sec. 3.105 of this 
part.

38 C.F.R. § 3.104(a).  The regulation leaves open the 
possibility that other evidence might be submitted after the 
notification is issued which will change the "factual 
basis" of the decision, and if such evidence does change the 
factual basis in such a way that the benefit sought can be 
granted, then the decision may be "revised".  Read in 
conjunction with other statutory and regulatory provisions 
governing the "reopening" of claims, it is clear that the 
other evidence which section 3.104(a) contemplates as 
possibly altering the factual basis on which a decision was 
predicated -- and thereby altering its "finality" -- is 
"new and material" evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.

Section 3.156(b) indicates that, when new and material 
evidence is submitted during the one-year appeal period 
following notification of a decision, the finality of that 
decision is abated, thereby leaving the claim which had been 
the subject of its adjudication "pending", and section 
3.156(b) also states that the new and material evidence 
should be considered as having been filed in connection with 
that pending claim, as opposed to having been filed with a 
new claim.  See Muehl, 13 Vet. App. at 161-62.

In addition, 38 C.F.R. § 3.400(q)(1) (2001) provides that, if 
new and material evidence is received within the appeal 
period, the effective date will be as though the former 
decision had not been rendered.

The status of claims is addressed by 38 C.F.R. § 3.160 
(2001).  In pertinent part, the regulation defines a pending 
claim as an application, informal or formal, that has not 
been finally adjudicated.  38 C.F.R. § 3.160(c).  A finally 
adjudicated claim is defined as an application, formal or 
informal, which has been allowed or disallowed by the agency 
of original jurisdiction (AOJ) and the decision having become 
final by the expiration of the one-year period after the date 
of the notice.  38 C.F.R. § 3.160(d).  A reopened claim is 
defined as any application for a benefit received after a 
final disallowance of an earlier claim.  38 C.F.R. 
§ 3.160(e).  

The veteran contends that his 1970 claim was still pending at 
the time of the August 1996 submission and that there is no 
basis to conclude the submission was a new claim.  He cites 
to 38 C.F.R. § 3.160(d) as proof that the claim was not final 
because the one-year period had not yet expired.  

The March 1971 and May 1996 rating decisions became final 
because the veteran withdrew the appeal he had perfected and 
did not reactivate his NOD/appeal within the necessary period 
and because no new evidence was submitted during the one year 
appeal period which might have abated the finality of those 
decisions.  The statement received from the veteran in August 
1996, while considered a claim, does not constitute new 
evidence sufficient to abate the finality of the March 1971 
and May 1996 rating decisions.

As noted supra, the veteran submitted a VA Form 21-4138 that 
was received on August 12, 1996.  The RO issued a rating 
decision on November 6, 1996, that cited to his submission, 
as well as several others with later dates, as a request for 
reconsideration.  The RO again found that no new and material 
evidence had been submitted and that no CUE had been 
committed in previous denials.  Notice of the rating action 
was provided November 19, 1996.

The veteran originally disagreed with the November 6, 1996, 
rating decision but withdrew that NOD in December 1996.

The May 1998 rating decision did not address the August 1996 
submission or November 1996 rating decision.  Rather, the 
determination was that the veteran submitted a new claim that 
was received on November 29, 1996.  The hearing officer found 
that Dr. Miller's report, along with the other evidence of 
record, constituted new and material evidence and that the 
claim of November 29, 1996, was reopened. 

The October 2001 Board decision determined that the November 
6, 1996, rating decision was final when the veteran withdrew 
his NOD as to that decision.  The decision also determined 
that the veteran had submitted a new claim on November 29, 
1996.  Further, it was found that the March 1971, May 1996, 
and November 1996 rating decisions all became final before 
the November 29, 1996, claim.  Therefore, the effective date 
was the date of the claim to reopen, or November 29, 1996.

The October 2001 Board decision was incorrect in concluding 
that the March 1971, May 1996, and November 1996 rating 
decisions were final once the veteran withdrew his 
NOD/appeal.  As discussed previously, the March 1971 and May 
1996 rating decisions became final after the appeal period 
expired and since no new evidence was received during the 
appeal period which might have abated the finality of those 
decisions.  The claim received on August 12, 1996, was a 
pending claim when the medical report from Dr. Miller was 
received in September 1997 inasmuch as the denial of this 
claim had not become final by the expiration of the one-year 
period after the date of the notice, i.e., November 19, 1996.  
See 38 C.F.R. § 3.160(c), (d).  The submission of this new 
and material evidence within the one-year appeal period 
following the November 1996 notification of the denial of the 
August 1996 claim served to abate the finality of that 
decision.  See Muehl, 13 Vet. App. at 161-62.

Thus, August 12, 1996, was the "date of receipt of claim" -
- the claim to reopen the previously denied claim for service 
connection for a psychiatric disorder.  The law provides that 
the effective date for reopened claims is the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(r).  The 
hearing officer reopened the claim based on all of the 
evidence of record, to include the report from Dr. Miller.  
Accordingly, the Board concludes that entitlement arose based 
on a compilation of evidence dated both before and after the 
date of claim, and that therefore August 12, 1996, the date 
of receipt of claim should have been assigned as the 
effective date for service connection.  

Thus, for the reasons and bases noted above, the Board 
concludes that the October 2, 2001, Board decision was 
erroneous in considering the November 6, 1996, rating 
decision final because the veteran withdrew his appeal of 
that decision and that that error resulted in the Board's 
rendering a decision that would have been manifestly 
different but for the error.  Specifically, the Board should 
have determined that August 12, 1996, the date of receipt of 
claim, was the effective date consistent with regulations 
extant at the time, rather than the November 29, 1996, date 
assigned by the hearing officer.  38 C.F.R. § 3.160, 
3.156(b), 3.400(q)(1)(1), (r) (2001).  Therefore, the Board 
concludes that the October 2, 2001, Board's finding of 
November 29, 1996, as the effective date for service 
connection rather than August 12, 1996, was CUE.  38 C.F.R. 
§ 20.1403(a).

As noted in the Introduction, this conclusion was reached in 
the prior Board decision of October 2002.  The effective date 
of August 12, 1996, was kept intact in the order from the 
Court dated in December 2004.  The Board can find no basis to 
award an earlier effective date for service connection based 
on the facts in this case.  

Finally, the veteran contends that the November 1996 rating 
"extended" his appeal period for the March 1971 and May 
1996 rating decisions.  That is incorrect.  The veteran 
withdrew his appeal of the March 1971 and May 1996 rating 
decisions.  He did not reactivate the appeal.  Those 
decisions became final.  The August 1996 submission 
represented a new claim and did not constitute new evidence 
sufficient to abate the finality of the March 1971 and May 
1996 rating decisions.  Accordingly, there is no basis to 
find that the veteran is entitled to an effective date prior 
to August 12, 1996.


ORDER

The motion for revision or reversal of the October 2, 2001, 
decision of the Board on the basis of clear and unmistakable 
error is granted, and the October 2, 2001, decision of the 
Board is revised so that the effective date for the award of 
service connection for a psychiatric disorder is August 12, 
1996, rather than November 29, 1996.



                       
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs



